May 11, 2015
                                                       CAUSE NO.
                                                   03-13-OOG75CV



                                          TEXAS      COURT OF APPEALS
                                                      AT AUSTIN

MICHAEL W.             CARPENTER                             $
APPELLANT                                                    $

                V.                                           §

STATE OF TEXAS                                               §
APPEALLEE                                                    §                         JS*£r 7,2015

                                  NOTICE       AND      MOTION    FOR    REHEARING


      COMES          NOW,    MICHAEL          W.   CARPENTER          APPELLANT GIVING            HIS      NOTICE


AND       MOTION       FOR    A    REHEARING         TO    THE   JUDGEMENT      THAT   WAS        RENDERED            ON


THE       23th DAY OF             APRIL   2015 IN THE ABOVE CAUSE NUMBER.

                                                          PRAYER


IS    TO GRANT THE                REHEARING        AS     REOUESTED.

                                          CERTIFICATE            OF   SERVICE


      I    DO    SODOMLY          SWEAR   A    EXACT       COPIES WERE      SENT    TO   THE         nTHER       PARTIES


INVOLVED. OFFICE OF GENERAL COUNSSLiHAYS COUNTY,TX.                                             Ill      E.SAN ANTONIO

STREET SUITE $202 SAN MARCOS,TEXAS 78666.

                                                                 RESPECTFULLY       SUBMITTED,




                                                                  MICHAEL W.       CARPENTER 1201045
                                                                  PRO-SE    APPELLANT
                                                                  1697    FM 980
                                                                  HUNTSVILLE,       TEXAS          ,77343
                                                                                                                      $~?~(S


                                                                                         /RECEIVED \
                                                                                               MAY 1 12015
                                                                                             THIRD COURT OFAPPEALS,
                                                                                         \       JEFFREY P. KYLE
        e
  or                 rn ^

                (r




           •^ O            p
                           o
 •J
(B
•si
           -c          o

M
                     ^
-J
*>
-J




                     5fi




      In

      -J